ORDER
PER CURIAM.
Jacqueline Byrd appeals her convictions following bench trial for murder in the second degree, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of life imprisonment and five years imprisonment, respectively. In her sole point on appeal, Ms. Byrd claims that the trial court erred in overruling her motion for judgment of acquittal because insufficient evidence was presented to support the convictions. The judgment of convictions is affirmed. Rule 30.25(b).